DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over LAI (CN 209587888).
Regarding claim 1, LAI discloses a cabinet lamp, comprising: a lamp housing (see Fig. 1) comprising a first shell plate (lamp body bracket 1, see Fig. 1) and a second shell plate (see the annotated figure below), wherein the first shell plate and the second shell plate are connected to each other, the first shell plate and the second shell plate enclose a first space (see the annotated figure below), a surface of the first shell plate surrounding the first space or a surface of the second shell plate surrounding the first space is provided with a first connection part (see the annotated figure); an elastic member (bracket clip 6, see Fig. 1) comprising a second connection part, wherein the 
 LAI is silent with respect to “the second connection part is in snap fit with the first connection part, and the elastic member is configured to be installed on an inner top wall of a lamp cabinet”
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to form second connection to be snap fit with the first connection part, in order to install the lamp cabinet to the support since it has been held by the courts that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham 2 USPQ2d 1647 (1987).
Regarding the claim limitation “the elastic member is configured to be installed on an inner top wall of a lamp cabinet”, the applicant is respectfully advised that such recitations have been considered to have little or no patentable weight as they relate to elements external to the subject matter of the invention as defined by the claims. The patented device of LAI discloses all the structural features of the claimed invention (as detailed above) and was therefore considered to anticipate the claimed structure.



    PNG
    media_image1.png
    692
    600
    media_image1.png
    Greyscale


Regarding claim 2, LAI further discloses the elastic member (6, see Fig. 1) is formed by bending an integrally sheet.  
However, LAI is silent with respect to the elastic member (6) is metal sheet.
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to form the elastic member (6) from metal sheet in order to provide an elastic member with high tensile strength and durability suitable for use in bracket, since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).

Regarding claim 3, LAI further discloses a first groove (see Fig. 2) is formed on a surface of the first shell plate (1) surrounding the first space, and the first groove is the first connection part; the elastic member elastic member (6) comprises a first protrusion, and the first protrusion is the second connection part.  

Regarding claim 4, the teachings of LAI have been discussed above. 
However, LAI is silent with respect to a surface of the first groove is an arc surface, and a surface of the first protrusion facing the first groove is an arc surface.
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify LAI by forming the first groove and the first protrusion facing to have arc surfaces as a matter of simple substation of shape, since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application. See In re Dailey, 149 USPQ 47 (CCPA 1976). It appears that the disclosed device would perform equally well shaped as disclosed by LAI.  

Regarding claim 5, LAI further discloses two second shell plates are provided, and the first shell plate is arranged between the two second shell plates (see ; the elastic member 19Attorney Ref.: 163168.00141comprises a connection part and two main bodies connected at two ends of the connection part, and each of the two main bodies is provided with the first protrusion.  

Regarding claim 6, LAI further discloses the connection part is partially bent to form a second protrusion, and a length direction of the second protrusion is parallel to a length direction of the first shell plate (see Fig. 1).  

Regarding claim 7, LAI further discloses one end of the second shell plate surrounding the first space is an inner end (the side portion extending upwardly), a surface of the connection part facing away from the first shell plate is an outer surface, and the outer surface of the connection part is coplanar with an end surface of the inner end of the second shell plate (see Fig. 1).  

Regarding claim 8, LAI further discloses the light-emitting assembly (4, see Fig. 1) comprises a light board (base plate for LED, see Fig. 1) and a light body (LEDs) installed on the light board, the light board is connected to the lamp housing, an intersection angle is formed between the light board (4) and the second shell plate the 
However, LAI is silent with respect to the intersection angle ranges from 20 degrees to 70 degrees. 
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify LAI by forming the intersection angle between the light board and the second shell to range from 20 degrees to 70 degrees in order to direct the light towards the desired direction, since it has been held by the courts that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). In this case, arranging the intersection angle to be between 20 degrees to 70 degrees would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.

Regarding claim 9, LAI further discloses each of two adjacent inner walls of the lamp housing is provided with a slot ( light source board slot 1-2, see Fig. 2), and two ends of the light board (4) fits with the slots in a plugging-in manner, respectively.  

Regarding claim 10, LAI further discloses the lamp housing further comprises an end cover (control box cover 2-2,  battery box cover 3-2, see Fig. 1), a part of the second shell plate surrounding the first space is an inner section, the inner section of the second shell plate is provided with a first limiting protrusion, the end cover is provided with a guide part, the guide part fits with the first space in a plugging-in manner, and the first limiting protrusion is configured to limit the guide part.  

Regarding claim 11, LAI further discloses the first shell plate (1) comprises a main plate (horizontal plate) and two side plates (two protrusion above the horizontal plate, see Fig. 2), two ends of the main plate are connected to the two side plates, respectively, the side plates and the second shell plate enclose the first space, and the end cover is in snap fit with the main plate (see Figs. 1 and 2).  

Regarding claim 12, LAI further discloses the first shell plate and the second shell plate enclose a limiting groove (see Fig. 2), a number of the limiting groove is one, the guide part is plugged into the limiting groove, and the limiting groove is configured to limit the guide part.  

Regarding claim 13, LAI further discloses the main plate (1) or the end cover is provided with at least two clamping grooves (screw hole 1-4, see Fig. 2), the at least two clamping grooves are arranged at a spacing in a width direction of the cabinet lamp, and the at least two clamping grooves are distributed at different length positions of the cabinet lamp (e.g. at the two end portion of the lamp body); the end cover (e.g. control box 2 comprises a control box base 2-1 include two holes, see Figs. 1 and 2) or the main plate is provided with at least two fastening-holding parts, and the clamping groove is in snap fit with the fastening-holding parts.  

Regarding claim 14, LAI further discloses the cabinet lamp further comprises a light-transmitting cover (PC transparent cover 5, see Fig. 1), a part of the second shell plate surrounding the first space is an inner section and another section of the second shell plate is an outer section, and the light-transmitting cover fits with the outer section of the second shell plate in a plugging-in manner.  

Regarding claim 15, LAI discloses a lamp cabinet, comprising: a cabinet body (not shown), and a cabinet lamp comprising: a lamp housing comprising a first shell plate (lamp body bracket 1, see Fig. 1) and a second shell plate (see the annotated 
 Regarding the claim limitation “the cabinet body is provided with an accommodation space”, the applicant is respectfully advised that such recitations have been considered to have little or no patentable weight as they relate to elements external to the subject matter of the invention as defined by the claims. The patented device of LAI discloses all the structural features of the claimed invention (as detailed above) and was therefore considered to anticipate the claimed structure.

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over LI et al. (CN 203927583).
Regarding claim 1, LI et al. discloses a cabinet lamp, comprising: a lamp housing (see Fig. 4) comprising a first shell plate (111, see Fig. 3) and a second shell plate (see Fig. 3), wherein the first shell plate and the second shell plate are connected to each other, the first shell plate and the second shell plate enclose a first space (see the annotated figure below), a surface of the first shell plate surrounding the first space 
LI et al. is silent with respect to “the second connection part is in snap fit with the first connection part, and the elastic member is configured to be installed on an inner top wall of a lamp cabinet”
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to form second connection to be snap fit with the first connection part, in order to install the lamp cabinet to the support since it has been held by the courts that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham 2 USPQ2d 1647 (1987).
Regarding the claim limitation “the elastic member is configured to be installed on an inner top wall of a lamp cabinet”, the applicant is respectfully advised that such recitations have been considered to have little or no patentable weight as they relate to elements external to the subject matter of the invention as defined by the claims. The patented device of LI et al.  discloses all the structural features of the claimed invention (as detailed above) and was therefore considered to anticipate the claimed structure.


Regarding claim 8, LI et al. further discloses the light-emitting assembly (13, see Fig. 4) comprises a light board (base plate 12, see Fig. 1) and a light body (LEDs 13) installed on the light board, the light board is connected to the lamp housing, an intersection angle is formed between the light board (12) and the second shell plate the intersection angle ranges from 20 degrees to 70 degrees (see Fig. 4). 

    PNG
    media_image2.png
    795
    666
    media_image2.png
    Greyscale


Conclusion
The prior art made of record and not yet relied upon is considered pertinent to applicant's disclosure. The references included on the PTO-892 are relevant because they contain structural elements present in the Applicant’s claims as written but they were not used for a rejection because it would either be redundant or a lesser rejection.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsion Tumebo whose telephone number is 571-270-1668. The examiner can normally be reached on 7:30 am to 4:00 pm, Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSION TUMEBO/
Primary Examiner, Art Unit 2875